Scott, Scholfield and Dickey, JJ., dissenting: We are unable to yield our assent to the conclusion of the majority of the court. Had the court below overruled the motion to exclude the evidence in relation to the chattel mortgage, and defendant in error assigned that ruling for error, we concede that it would have been incumbent on him to have shown, by his bill of exceptions, that he predicated his motion upon the ground that the evidence failed to show the chattel mortgage was acknowledged in the proper district, upon the principle that the presumption is the court decided correctly, until the contrary is affirmatively made to appear, and it is the duty of the party excepting to show, by his bill of exceptions, wherein the court erred. Reeve v. Mitchell, 15 Ill. 297; Gardner et al. v. Russell et al. 78 id. 292; Indianapolis and St. Louis Railroad Co. v. Miller, 62 id. 468; Bulger et al. v. Hoffman, 45 id. 352; McKee v. Ingalls, 4 Scam. 30. But it is the plaintiffs in error who complain of the ruling of the court in sustaining the motion, and not defendant in error, that it has been overruled, and the burden is, therefore, cast upon him to overcome the presumption that the court decided correctly, and to show, by his bill of exceptions, wherein the court erred; and in an early case the rule laid down was: “The bill of exceptions is not to be considered as a writing of the judge, but it is to be esteemed as a pleading of the party alleging the exception; and if liable to the charge of ambiguity, uncertainty or omission, it ought, like any other pleading, to be construed most strongly against the party who prepared it.” Rogers v. Hall, 3 Scam. 5. Since a statement of the reasons for or against a motion is, necessarily, distinct and independent from a mere statement that a motion was made, it follows that the present bill of exceptions contains nothing inconsistent with the idea that the ground of the motion was distinctly stated to have been because the evidence failed to show that the mortgage was acknowledged in the proper district. The record simply shows that, “on motion of plaintiff’s counsel, all the testimony relating to the chattel mortgage was excluded.” Whether any reason was assigned therefor or not, does not appear. The majority of the court hold that the silence of the bill of exceptions in this respect requires us to assume that the reasons for the motion were not disclosed. We insist, on the authority of the cases above referred to, this silence of the bill of exceptions is to be taken most strongly against the party preparing it, and that in no previous case to which our attention has been called has this court ever presumed error, where none was affirmatively disclosed by the bill of exceptions, upon which to give a judgment of reversal.